Motion Denied; Order filed April 26, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00937-CR
                                 ____________

                     ANDRE ONEAL HUNTER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1476760


                                     ORDER

      Appellant is represented by appointed counsel, Joshua S. Hill. Appellant’s
brief was originally due January 20, 2016. We have granted a total of 90 days to file
appellant’s brief until April 19, 2016. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed. On April 19, 2016, counsel filed a further request for extension of
time to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.

      We deny the request for extension and issue the following order.

      We order Joshua S. Hill to file a brief with the clerk of this court on or before
May 24, 2016. If counsel does not timely file appellant’s brief as ordered, the court
will issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.